DETAILED ACTION
1.	Claims 1-2, 4-16, and 18-20 have been presented for examination. 
	Claims 3 and 17 have been cancelled.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3.	Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
	i)	The Examiner appreciates Applicants arguments and amendments with respect to the previously presented 101 rejection. However the Examiner notes that the amendment and incorporation of the newly amended “hand tool” would require an additional 101 rejection since a “hand tool” in combination with the remaining claim limitations would be rejected as an abstract idea and “mental process” as noted below. It appears that absent the “hand tool” the claims would overcome the 101 rejection as presented. As such the 101 rejection is MAINTAINED.
ii)	The Examiner appreciates Applicants arguments which have overcome all but one of the previously presented 112 rejection. The Examiner previously noted the term “local” was relative and Applicants responded by deleting claim 17 which contained the term, yet the term remains in claims 4 and 12. Appropriate correction is required and therefore the 112 rejection is MAINTAINED.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-2 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in view of 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
In view of Step 1 of the analysis, claim(s) 1 and 10 are directed to a statutory category as a machine.
In view of Step 2A, Prong One, the claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Specifically the claims are directed to an abstract idea in the form of mental processes.
The steps cover performance of the limitations in the mind but for the recitation of generic mechanical system, as a “hand tool.” The claims also recite “data storage” or “system controller” or “database” but with recitation of a “hand tool” nothing in the claim elements precludes the steps from practically being performed in the human mind and then having a person bend the wire by hand. For example, but for the previously recited language the steps of “storing a skeletal animation of an object;” can constitute a person drawing the object on pencil and paper, “processing the skeletal animation to generate a model of the object” which can constitute a person drawing the object on pencil and paper, “wherein the design module receives user input identifying a set of keyframes in the skeletal animation defining poses for the object,” where the poses can constitute a person drawing the poses on pencil and paper, “wherein the design module processes the set of keyframes to determine locations for entities on the model of the object that can be actuated to be elastically deformed into two or more positions” which can constitute a person deciding the locations for the entities, “wherein the data storage further stores a database of templates of the entities that can be formed of a length of wire, by bending with a machine or a hand tool to have the spring functionality of the entities, and wherein the design module identifies a set of the fabricable templates for each of the determined locations” can constitute a user picking templates on a pencil and paper, and “wherein the wire bending machine or hand tool operates to bend the length of wire based on the model of the object to fabricate a kinetic wire mechanism including a plurality of the entities with locations and configurations matching those of the templates inserted into the model of the object” would constitute a person actually bending the wire with a hand tool. 
 The mere nominal recitation of a generic computer components does not take the claim limitations out of the mental processes grouping. An evaluation of whether additional limitations are insignificant extra-solution activity is then performed.
Thus, the claim recites an abstract idea in the form of a mental process.
	In view of Step 2A, Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim recites an additional element of “data storage” or “system controller” or “database” which at best represents mere generic computer components. The “data storage” or 
	In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The additional elements in the claim are directed to the well understood, routine, and conventional activity of iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or See MPEP 2106.05.
	Therefore claim 1 is rejected.
	The recitation of  “wherein the design module receives user input selecting one of the templates from each of the sets of the templates and wherein the design module inserts the selected one of the templates at a corresponding one of the determined locations” as per claim 2, “determines the locations for the spring-like entities by optimizing local stiffness properties for the model during bending movement through the poses defined in the set of keyframes” as per claim 4, “wherein a generic template is provided in the model at each of the determined locations and wherein the design module optimizes deformation behavior of the generic templates to allow the model to move through the poses matching a set of target points on the object”, as per claim 5, “wherein the design module identifies the sets of templates by comparing deformation behavior of each of the templates in the database 
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 4-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	Claims 4-7 and 12 recites the term “local” which is a relative term and it is unclear what constitutes the scope, metes, and bounds of the term. This renders the claim vague and indefinite.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.
Allowable Subject Matter
6.	Claims 1-20 are allowable over the prior art of record pending resolving all intervening issues such as the 101 and 112 issues above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8. 	All Claims are rejected.		

9. 	RELEVANT ART CITED BY THE EXAMINER
     The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include: 
	U.S. Patent Publication No. 2009/0135189, which recites the aspect of character animation utilizing keyframes as well as spring values and constants however lacks recitation of “wherein the design module processes the set of keyframes to determine locations for spring-like entities on the model of the object, wherein the data storage further stores a database of fabricable templates of the spring-like entities, and wherein the design module identifies a set of the fabricable templates for each of the determined locations.” The Examiner also notes that several of the recited terms are indefinite and it is unclear how to ascertain the scope, metes, and bounds as noted above. Reasons for allowance are held in abeyance pending resolving all the issues noted above. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA



February 13, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128